Case: 20-50384   Document: 00515669511   Page: 1   Date Filed: 12/10/2020




          United States Court of Appeals
               for the Fifth Circuit                    United States Court of Appeals
                                                                 Fifth Circuit

                                                               FILED
                                                       December 10, 2020
                            No. 20-50384                  Lyle W. Cayce
                          Summary Calendar                     Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Silvestre Solis-Garcia, also known as Silvestre Garcia, also
   known as Silvestre Solis, also known as Silvestre Garcia-
   Solis,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 20-50385
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Silvestre Solis-Garcia,

                                               Defendant—Appellant.
Case: 20-50384     Document: 00515669511          Page: 2    Date Filed: 12/10/2020




                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-902-1
                            USDC No. 4:19-CR-927-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Silvestre Solis-Garcia pleaded guilty to illegally reentering the United
   States after removal in violation of 8 U.S.C. § 1326. Generally, a person
   convicted for illegal reentry faces up to two years in prison under § 1326(a).
   However, because Solis-Garcia had been removed from the United States
   after committing a felony, he faced up to ten years in prison under
   § 1326(b)(1). He was sentenced to 21 months’ imprisonment and three years’
   supervised release.
          On appeal, Solis-Garcia argues only that under the principles
   articulated in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne v.
   United States, 570 U.S. 99 (2013), § 1326(b) is unconstitutional because it
   permits a sentence above the statutory maximum in § 1326(a) based on the
   fact of a prior felony conviction neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt. But Solis-Garcia concedes, and we have
   previously recognized, that this argument is foreclosed by Almendarez-Torres
   v. United States, 523 U.S. 224, 226–27 (1998). See United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d
624, 625–26 (5th Cir. 2007). Solis-Garcia seeks only to preserve the issue for
   further review. Summary affirmance, as requested by the Government, is
   therefore appropriate.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-50384     Document: 00515669511         Page: 3    Date Filed: 12/10/2020




                                   No. 20-50384
                                 c/w No. 20-50385
          In the consolidated case, Solis-Garcia appeals the revocation of the
   supervised release term that he was serving for a different conviction.
   However, in both cases he filed the same brief, which does not address the
   revocation. Consequently, he has forfeited any challenge to the revocation or
   revocation sentence. See United States v. Reed, 908 F.3d 102, 123 n.81 (5th
   Cir. 2018).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT.




                                         3